TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 22, 2014



                                      NO. 03-14-00008-CV


                                      Terry Lang, Appellant

                                                 v.

                                      Robert Lang, Appellee




       APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 4, 2013. Terry Lang

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.